[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2281

                      BEN-TOVIM, AHARON,

                    Plaintiff, Appellant,

                              v.

                    YEDIOTH ISRAEL, INC.,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nancy J. Gertner, U.S. District Judge]                                                                

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Lynch, Circuit Judge.                                                      

                                         

Ben-Tovim, Aharon on brief pro se.                         
Frances  S. Cohen, Anne  L. Showalter and  Hill & Barlow  on brief for                                                                
appellee, Yedioth Ahronoth, Ltd.

                                         

                        July 18, 1997
                                         

          Per Curiam.   Plaintiff-appellant  Ben-Tovim Aharom                                

appeals pro  se from the  denial of a postjudgment  motion to                           

vacate a forum non conveniens dismissal.  We affirm.                                         

          Although the motion  to vacate did not  cite to any

rule (or other authority for bringing a collateral  attack on

the judgment),  we construe it  as a Rule 60(b)  motion.  The

motion   was   predicated   on   alleged   newly   discovered

misrepresentations  by   defendant  Yedioth   Ahronoth,  Ltd.

However,  Aharon  could  not  challenge  the  judgment  under

60(b)(2)  (newly discovered evidence)  or 60(b)(3)  (fraud or

misrepresentation)  because, under the terms of the rule, any

such motion must  be made within one year  after the entry of

judgment.   Baltia Air Lines, Inc. v. Transaction Management,                                                                         

Inc.,  98  F.3d  640,  642  (D.C.  Cir.  1996);  Gonzalez  v.                                                                     

Walgreens  Co., 918  F.2d  303,  305 (1st  Cir.  1990).   The                          

judgment of  dismissal was entered  on April 3, 1995  and the

current action was filed on June 24, 1996, more than fourteen

months later.

          In  addition,   Aharon  failed  to   demonstrate  a

60(b)(6) claim, a claim not subject to a specific limitations

period,   because   he    failed   to   show    extraordinary

circumstances.   See  Valley  Citizens for  a  Safe Env't  v.                                                                     

Aldridge, 969  F.2d 1315, 1317  (1st Cir. 1992)  ("A district                    

court  will grant  a Rule  60(b)(6) motion  only if  it finds

'exceptional'  circumstances   that  justify   'extraordinary

                             -2-

relief.") (citation  omitted).   Most notably,  he failed  to

present  any  reason  justifying  departure from  the  normal

maximum limitation period required by 60(b)(2)  and 60(b)(3).

See Simon  v. Navon, 1997 WL 279921, at  *5 (1st Cir. June 2,                               

1997).  He also failed to show that his case (or  any part of

it) cannot proceed in Israel.1                                           1

          Finally, although Aharon has  not raised the point,

we do  not think  the circumstances of  this case  sustain an

independent  action for "fraud upon the court."  Accordingly,

the  decision of  the district  court  denying the  motion to

vacate is affirmed.                              

                                                    

   1Indeed, although  Aharon suggests  that  his invasion  of               1
privacy claim cannot  proceed in Israel because it  is barred
by  the relevant statute of limitations, his Israeli attorney
opines that Yedioth Ahronoth, Ltd.  has waived any statute of
limitations defense.

                             -3-